Exhibit 10.1 

  

SECURITIES PURCHASE AGREEMENT

 



This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of September 3,
2019, between Shineco, Inc., a Delaware corporation (the “Company”), and the
investor (“Buyer”).

 

Buyer wishes to purchase, and the Company wishes to sell shares of Common Stock
for $[_________] in the aggregate at a purchase price of $0.52. Number of shares
of Common Stock to be issued shall be [__________].



 

NOW, THEREFORE, the Company and Buyer hereby agree as follows:

 

1.PURCHASE AND SALE OF SHARES OF COMMON STOCK.

 

(a) Purchase Price. The aggregate purchase price for the common shares to be
purchased by Buyer shall be paid within two business days immediately after the
signing of the Agreement herein.

 

(b) Payment of Purchase Price; Delivery of Securities. (i) Buyer shall pay the
applicable Purchase Price to the Company for the common shares to be issued and
sold to Buyer by wire transfer of immediately available funds in accordance with
the Company’s written wire instructions and (ii) the Company shall issue to
Buyer the common shares for such Closing, duly executed on behalf of the Company
and registered in the name of Buyer or its designee.

 

2.COVENANT.

 

The Company shall use the proceeds from the sale of the Securities for general
corporate purposes.

 

3.MISCELLANEOUS.

 

This Agreement may be executed in two or more identical counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party. In the event that any signature is delivered by facsimile transmission or
by an e-mail which contains a portable document format (.pdf) file of an
executed signature page, such signature page shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.

 

[signature pages follow]



 



 

 

 

IN WITNESS WHEREOF, each of Buyer and the Company has caused its signature page
to this Agreement to be duly executed as of the date first written above.

 

  COMPANY:   SHINECO, INC.         By:   Name: Yuying Zhang   Title: CEO        
BUYER:          By:   Name:

 

 

 



 

